       Case 3:17-cv-05517-EMC Document 383 Filed 03/26/21 Page 1 of 2



 1   LAEL D. ANDARA (SEN 215416)
     DANIEL E. GAITAN (SEN 326413)
 2   ROPERS MAJESKI PC
     1001 Marshall Street, 5th Floor
 3   Redwood City, CA 94063
     Telephone:    650.364.8200
 4   Facsimile:   650.780.1701
     Email:       lael.andara@ropers.com
 5                 daniel .gaitan@ropers. com
 6   Attorneys for Plaintiff
     SINCO TECHNOLOGIES PTE LTD
 7
 8                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   SINCO TECHNOLOGIES PTE LTD,                               Case No. 3:17CV5517
12                      Plaintiff,                             PLAINTIFF SINCO TECHNOLOGIES
                                                               PTE LTD’S NOTICE OF MOTION &
13                                                             MOTION TO SEAL DOCUMENTS
                                                               FILED IN SUPPORT OF ITS DAUBERT
14   SINCO ELECTRONICS (DONGGUAN) CO.,                         MOTION TO STRIKE THE EXPERT
     LTD.; XINGLE ELECTRONICS                                  REPORT OF DEFENDANTS’
15   (DONGGUAN) CO., LTD.; XINGKE                              DAMAGES EXPERT HENRY KAHRS
     ELECTRONICS TECHNOLOGY CO., LTD.;                         AND TO PRECLUDE MR. KAHRS
16   SINCOO ELECTRONICS TECHNOLOGY                             AND ADRIAN FLEISSIG FROM
     CO., LTD.; MUI LIANG TJOA (an                             TESTIFYING AT TRIAL
17   individual); NG CHER YONG aka CY NG (an
     individual); and LIEW YEW SOON aka                        Date:        TBD
18   MARK LIEW (an individual),                                Time:        TBD
                                                               Courtroom:   5
19                      Defendants.                            Judge:       Edward M. Chen
20                                                             Trial Date:        11/01/2021
                                                               Date Action Filed: 9/22/2017
21

22   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

23            PLEASE TAKE NOTICE that on a date and time to be decided by the Court, located at

24   450 Golden Gate Avenue, San Francisco, California 94102, in Courtroom 5 located on the 17th

25   Floor, before the Honorable Judge Edward M. Chen, Plaintiff, SINCO TECHNOLOGIES, PTE,

26   LTD., ("SinCo") by and through its Attorneys of record, will and hereby does respectfully move

27   for an Order granting SinCo's Motion to Seal Documents in support of its Motion to Exclude the

28   Testimony of Expert Witness Henry Kahrs. This Motion will be based on this Notice of Motion

     4828-8271-2290.6                                                    PLAINTIFF'S NOTICE & MOTION TO
                                                   -   1   -                   SEAL ISO DA UBERT MOTION
                                                                                               3T7CV5517
       Case 3:17-cv-05517-EMC Document 383 Filed 03/26/21 Page 2 of 2



 1   and Motion, the supporting Memorandum of Points & Authorities, the Declaration of Daniel
 2   Gaitan (“Seal Decl”) and supporting exhibits 1 and 2 attached thereto.

 3
              The Motion is made on the grounds that pursuant to Civil Local Rule (“L.R.”), rules 7-11
 4
     and 79-5 (Filing Documents Under Seal in Civil Cases), SINCO moves for an order that records
 5
     be filed under seal as to Plaintiffs MEMORANDUM OF POINTS & AUTHORITIES IN
 6
     SUPPORT OF PLAINTIFF SINCO TECHNOLOGIES PTE LTD'S DAUBERTMOTION TO
 7
     STRIKE THE EXPERT REPORT OF DEFENDANTS’ DAMAGES EXPERT HENRY KAHRS
 8
     AND TO PRECLUDE MR. KAHRS AND ADRIAN FLEISSIG FROM TESTIFYING AT
 9
     TRIAL (“Daubert MOTION”) (Including its Memorandum of Points & Authorities (Seal Decl. at
10
     Exhibit 1), the supporting Declaration of Daniel Gaitan, and the Exhibits B-K (Seal Decl. at
11
     Exhibit 2), to be lodged with the Court.) SINCO requests the identification of SINCO’s United
12
     States (“U.S.”) customers, the U.S. customer employees that have worked with SINCO, and the
13
     project names be redacted as required by contract and pursuant to Civil Local Rule (“L.R.”), rules
14
     7-11 and 79-5. SINCO anticipates that Defendants will join in this motion based on trade secret
15
     objections made at depositions and document designations.
16

17   Dated: March 26, 2021                         Respectfully submitted,

18                                                 ROPERS MAJESKI PC

19
20
                                                         LAEL D. ANDARA
21                                                       DANIEL E. GAITAN
                                                         Attorneys for Plaintiff
22                                                       SINCO TECHNOLOGIES PTE LTD
23

24

25

26

27

28

     4828-8271-2290.6                                                PLAINTIFF'S NOTICE & MOTION TO
                                                     -2   -                SEAL ISO DA UBERT MOTION
                                                                                           3T7CV5517
